215 P.3d 873 (2009)
229 Or. App. 718
STATE of Oregon, Plaintiff-Respondent,
v.
Edward Owen CROXEN, Defendant-Appellant.
CRH060425, A135394.
Court of Appeals of Oregon.
Submitted on January 30, 2009.
Decided July 15, 2009.
Peter Gartlan, Chief Defender, and Rebecca A. Duncan, Chief Deputy Public Defender, Legal Services Division, Office of Public Defense Services, filed the brief for appellant.
Hardy Myers, Attorney General, Mary H. Williams, Solicitor General, and Tiffany *874 Keast, Assistant Attorney General, filed the brief for respondent.
Before Armstrong, Presiding Judge, and Brewer, Chief Judge, and Carson, Senior Judge.
PER CURIAM.
Affirmed. State v. Kelly, 227 Or.App. 553, 206 P.3d 1098, adh'd to as modified on recons., 229 Or.App. 461, 211 P.3d 932 (2009); State v. Arthur, 158 Or.App. 623, 976 P.2d 1146, rev. den., 328 Or. 666, 987 P.2d 515 (1999).